Citation Nr: 1821053	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent intertrigo (skin disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also requested an earlier effective date for his skin disability, but the RO notified the Veteran in June 2012 that the Veteran's Notice of Disagreement (NOD) regarding the effective date of his skin disability was not timely because it was not filed within one year of the June 1970 rating decision granting the initial rating.  That decision is not presently before the Board.


FINDING OF FACT

The Veteran's skin disability did not affect at least 20 percent of the entire body or at least 20 percent of exposed areas affected, nor was systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during any 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a skin disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
	
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's intertrigo has been rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  The Veteran has been rated at 10 percent.  DC 7806 provides that a 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is given for skin disabilities affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12 month period.  A 60 percent rating is warranted for skin disabilities affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the prior 12 month period.  Id.

The Veteran contends that his intertrigo is more severe than the 10 percent rating currently assigned.  He wrote in March 2012 that his skin irritations appear and disappear and get worse during hot weather to which he is frequently exposed.

The Veteran underwent a VA examination for intertrigo in January 2011.  The examiner observed that none of the exposed areas (hands, face, head and neck) were affected and none of the total body area was affected.  The examiner found that the genital region was without active skin lesion in the examination with an overall diagnosis of inactive intertrigo.  The examiner did opine that the Veteran was having a good response to Lotrimin, which is a topical medication, and neither a corticosteroid or an immunosuppressive.  As DC 7806 contemplates the effects of medication, the disability is rated as the symptoms are as medicated.  McCarroll v. McDonald, 28 Vet. App. 267 (2016).

The Veteran underwent another VA examination for his skin disability in May 2017.  The examiner noted no objective evidence of intertrigo upon examination, with 0 percent total body area affected and 0 percent of the exposed area affected (hands, face, head and neck).  Additionally, the examiner noted no scarring, no skin neoplasms, no systemic manifestations due to skin diseases, no oral or topical medications in the past 12 months for skin condition, no treatments or procedures other than systemic in the last 12 months for exfoliative dermatitis or papulosquamous disorders, no debilitating episodes, or non-debilitating episodes from urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

VA treatment records also reflect that the Veteran was treated for intertrigo with Lotrimin, but there are no records of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs.  The records do not indicate that the Veteran had 20 percent of either exposed or total body area affected.  McCarroll, 28 Vet. App. 267 (2016).

The Veteran was not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the rating period on appeal.  Additionally, the Veteran's intertrigo did not cover 20 percent or more of the entire body or 20 percent or more of exposed areas affected.

The Veteran reported that his skin irritations appear and disappear and are worse during hot weather.  While the Veteran is competent to report symptoms observable by his senses, there is no indication that these flare-ups affected his earning capacity, or are otherwise of such frequency, duration, or severity as to necessitate a third examination.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Voerth v. West, 13 Vet. App. 117, 122-23 (1999).

All possibly-applicable diagnostic codes have been considered, but the Veteran could not receive a higher rating for his skin disability during this period based on the evidence.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); See 38 C.F.R.        §§ 4.71a, 4.124a.  Staged ratings are not appropriate because the symptoms were consistent during the period on appeal.  See Hart, 21 Vet. App. at 509-10.  


ORDER

A rating in excess of 10 percent for recurrent intertrigo is denied.






____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


